Ellerin, J. P., concurs in a separate memorandum as follows:
I am in full agreement with the holding of the majority, including that portion denying defendant’s motion for discovery regarding the confidentiality agreement. However, it should be noted that the terms of this agreement go far beyond those which this Court has previously deemed enforceable.
The confidentiality agreement involved in Trump v Trump (179 AD2d 201, lv denied 80 NY2d 760), the seminal case in this area, is virtually identical to the second paragraph of the *164confidentiality agreement entered into by these parties. It did not, however, attempt to limit disclosures to the remarkable extent set forth in the first paragraph of the instant agreement, which is the sole predicate for the relief sought by defendant herein. "While I have serious doubts as to whether such a broad proscription should be sustained, I need not reach that issue since I agree with the finding of the majority that defen7 dant has failed to make the necessary threshold showing that the provision, even as written, has been breached.
The only specific allegations of fact in support of defendant’s claim that this agreement has been breached consist of several news stories detailing disputes between the parties and the contents of two conversations with a close male friend of plaintiff, one with defendant and one with defendant’s attorney. Defendant argues that this evidence is sufficient to warrant discovery as to plaintiff’s alleged breach of the confidentiality agreement. Plaintiff, on the other hand, argues that defendant has not set forth any evidence indicating that she breached the agreement and is seeking to conduct a fishing expedition.
As to the news stories, defendant has made absolutely no showing that plaintiff was their source. There is neither an allegation regarding the existence of direct evidence to that effect nor an allegation giving rise to any reason to suppose that the information was available to the media solely through plaintiff. Without more specific allegations of fact upon which to base defendant’s claim that there was some causal connection between these reports in the press and any breach by plaintiff of the agreement, discovery should not be permitted.
As to the information supposedly in the hands of plaintiffs male friend, it is alleged that the friend not only knew about a specific disagreement between the parties concerning where their child would spend a certain weekend, but alleges, in general terms, that the friend, in a conversation with defendant’s attorney, "was familiar with * * * the terms of the couple’s co-parenting agreement”, and, also, that he was familiar with a dispute between the parties over who should pay for the renovation of plaintiffs apartment and a dispute between the parties concerning ownership of various items of personal property. Finally, in conclusory terms, defendant’s attorney opines that it was clear to him that the friend was familiar with the terms of the parties’ separation agreement.
It must be emphasized that an agreement such as this, which seeks to bind the parties to an extraordinary level of confidentiality by barring their discussion of certain issues with "any *165person or entity” must, if it is to be capable of performance, be interpreted narrowly and limited strictly to its terms. That portion of the agreement that defendant claims plaintiff has breached provides that the parties are not to discuss the terms and provisions of the agreement. This language is quite clear and finite and there is certainly no reason to interpret it to encompass the disclosure by the parties of matters other than those specifically delineated. Thus, it is obviously inappropriate to interpret it in such a way that the parties would be in violation merely because they discussed with another the details of their child’s prospective whereabouts on a particular weekend. While this subject is related to the terms of the agreement, which defines the parties’ relationship and obligations vis-á-vis their child, it is certainly not a term of the agreement. Indeed, it is difficult to imagine how the parties could function without being able to disclose such information to others personally involved in their lives.
Similarly, defendant’s allegation concerning plaintiff’s friend’s general familiarity with the parties’ dispute over certain pieces of personal property and the renovation of plaintiffs apartment did not, in itself, reveal familiarity with the terms of the agreement. Indeed, the dispute over the renovation costs arose after the agreement was entered into and was not based on its terms. Moreover, the alleged statement by plaintiffs friend that he had convinced plaintiff to return to defendant certain furnishings as a sign of "good will” does not indicate that he had been told what plaintiffs and defendant’s contractual obligations were under the agreement or even that these matters were governed by the agreement. Significantly, nothing in the agreement deters plaintiff from informing others privately that she is having a dispute with defendant as long as she does not disclose the terms of the agreement. There is no sufficient showing that that occurred.
Vague and conclusory allegations concerning disclosures of confidential information are not a sufficient basis upon which to base a claim that a confidentiality agreement has been breached (Gordon v De Laurentiis Corp., 141 AD2d 435). Thus, here, defendant’s attorney’s conclusory statement, without evidentiary foundation, that it was clear to him that plaintiffs friend was familiar with the terms of the separation agreement, falls far short of the showing necessary to support a claimed breach and should certainly not be the basis for permitting a fishing expedition among plaintiffs friends and acquaintances about the personal details of her life. This type of discovery, by its very nature, may be said to border on *166harassment. It should only be authorized if defendant has set forth evidence showing that there are specific grounds for believing that plaintiff has violated the agreement, which are here lacking.